Citation Nr: 1136448	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease, T-9, prior to July 30, 2009. 

2.   Entitlement to a rating in excess of 20 percent for degenerative disc disease, T-9, since July 31, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 rating decision of the RO in St. Petersburg, Florida.

In July 2007 the Veteran filed a claim seeking an increased rating in excess of 10 percent for his service-connected thoracolumbar disability.  By rating decision dated in October 2007, the RO confirmed and continued the 10 percent rating.  The Veteran perfected an appeal therefrom.  During the pendency of the appeal, in August 2009, the RO increased the 10 percent rating to 20 percent, effective July 31, 2009.  When a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated.  Accordingly, the Veteran's increased rating claim remains on appeal and has been characterized as is listed on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2010, the Veteran appeared before the undersigned at a travel board hearing.  A transcript of the hearing is of record.  

The Board acknowledges that additional evidence relevant to the claims on appeal, was received in April 2011, following the most recent statement of the case (SOC) and the transmittal of the case to the Board.  Although the Veteran has not expressly waived review of the evidence by the Agency of Original Jurisdiction (AOJ), the Board finds that the Veteran is not prejudiced by the Board's disposition of the claim as the Board is Remanding the case to the RO for further development. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the claims for increased ratings of the Veteran's degenerative disc disability, the Board finds an examination is required.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In this case, at the September 2009 Travel Board hearing, the Veteran's attorney noted that the Veteran's range of motion had worsened since the previous VA examination.  See Transcript (T.) page 3.  As noted by the Veteran's attorney, a private medical record dated in June 2010 indicated that the Veteran had flexion to 30 degrees.  In contrast, the Veteran's September 2007 VA examination report shows flexion of the thoracolumbar spine from 0 to 90 degrees on active and passive range of motion testing with pain beginning at 30 degrees and ending at 90 degrees.  A VA examination report dated in July 2009 reflects the Veteran had flexion from 0 to 70 degrees on active motion and flexion from 0 to 55 after repetitive motion.  In light of the above noted conflicting data, the Board finds that a contemporaneous VA medical examination is required.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran raised the issue of TDIU in a statement associated with his Substantive Appeal, in October 2008.  He also filed a formal claim for TDIU in March 2009.  In August 2009, the claim was denied.  While the Veteran filed a notice of disagreement in February 2010, the Board finds that the issue of TDIU has been reasonably raised by the record and is before the Board pursuant to Rice.  Moreover, the Veteran, via his attorney, has submitted additional evidence relevant to his claim for a TDIU that has not been considered by the RO.  

Based on the foregoing, a VA examination and opinion should be provided to determine whether the Veteran's service-connected back disability renders him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records related to the Veteran's degenerative disc disease of the thoracolumbar spine, to include medical reports from the VA Medical Center in Gainesville, Florida, for the period from May 2009 to the present.  Any negative response should be noted and incorporated into the claims file. 

2. Following receipt of the records requested above, afford the Veteran the opportunity to undergo an examination to determine the current severity of his service-connected thoracolumbar back disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should report the range of motion measurements for the thoracolumbar spine, in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected thoracolumbar degenerative disc disease, the examiner is asked to:

(a) identify the specific nerve(s) so affected,

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and

(c) document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

All symptoms and limitations caused by any such related neurological impairment should be discussed.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected thoracolumbar back disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability.  Moreover, the examiner should express an opinion as to whether the Veteran's service connected spine disability is of such severity as to warrant a restriction of his activities and precludes substantially gainful employment.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of all of his service-connected disabilities (degenerative disease of the thoracolumbar spine, diabetes mellitus, and degenerative arthritis of the right knee).  If necessary, any additional testing required should be accomplished.

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

3. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, the RO/AMC should re-adjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


